        Case 2:18-cv-14295-LMA-KWR Document 12 Filed 02/14/19 Page 1 of 2



MINUTE ENTRY
AFRICK, J.
February 13, 2019
JS-10 00:10

                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

ARDELL BLOUNT                                                        CIVIL ACTION

VERSUS                                                                  No. 18-14295

GUARD-ONE PROTECTIVE                                                      SECTION I
SERVICES, LLC

                                       ORDER

         A telephone conference was held on this date, with counsel participating on

behalf of all parties. The Court and counsel discussed the motion 1 to dismiss filed by

defendant S&S Management Group LLC d/b/a Guard-One Protective Services

(incorrectly named as Guard-One Protective Services, LLC) (“S&S”).

         The motion was filed pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure, which permits a court to dismiss claims for lack of subject matter

jurisdiction. However, the legal basis for S&S’s motion is plaintiff Ardell Blount’s

alleged failure to exhaust his administrative remedies. “Rule 12(b)(6) forms a proper

basis for dismissal for failure to exhaust administrative remedies,” not Rule 12(b)(1).

Taylor v. United States Treasury Dep’t, 127 F.3d 470, 478 n.8 (5th Cir. 1997); see also




1   R. Doc. No. 11.
     Case 2:18-cv-14295-LMA-KWR Document 12 Filed 02/14/19 Page 2 of 2



Iturralde v. Shaw Grp. Inc., 512 F. App’x 430, 433 (5th Cir. 2013). 2 The Court

therefore construes the motion to dismiss as a Rule 12(b)(6) motion. 3

      As discussed during the conference and agreed to by all parties,

      IT IS ORDERED that the motion to dismiss is GRANTED IN PART. Ardell

Blount’s Americans with Disabilities Act claim against S&S Management Group

LLC, incorrectly named as Guard-One Protective Services, LLC, is DISMISSED

WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that the remaining state law claims are

REMANDED to the 24th Judicial District for the Parish of Jefferson, State of

Louisiana.

      New Orleans, Louisiana, February 13, 2019.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE


2 The Fifth Circuit has acknowledged its previous characterization of a plaintiff’s
failure to exhaust administrative remedies as jurisdictional; however, it has also
declined to follow those opinions. See Davenport v. Edward D. Jones & Co., L.P., 891
F.3d 162, 168–69 (5th Cir. 2018) (“[W]hen there is a conflict between decisions within
this Circuit, the earlier panel decision controls. We therefore . . . find that the
exhaustion requirement under Title VII is not jurisdictional.”); see also Davis v. Fort
Bend Cty., 893 F.3d 300, 304–06 (5th Cir. 2018).
3 Blount’s state court petition does not specify the legal basis for his claims. Rather,

it asserts that his employment was wrongfully terminated while he was receiving
treatment for prostate cancer “in violation of Louisiana and federal laws.” R. Doc. No.
1-1, at 2. As an attachment to its motion to dismiss, S&S included a notice of a charge
of discrimination that it received from the EEOC. R. Doc. No. 11-1, at 2; R. Doc. No.
11-2. The notice indicates that Blount filed a charge against S&S for disability
discrimination under the Americans with Disabilities Act. R. Doc. No. 11-2, at 1. The
Court therefore construes Blount’s petition to assert a federal claim under the
Americans with Disabilities Act.

                                           2
